DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “on” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “function word indicating close proximity” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2017/0162822 A1 hereinafter Park).
Regarding Claim 1, Park discloses in Figs 4 and 5: An array substrate, comprising: an underlay (110);
a thin film transistor (TFT) structure layer (all layers in TFT of a sub pixel SP) disposed on the underlay, the TFT structure layer comprising a plurality of leads (portions of 140/145: note that Park discloses in [0069] that 140 and 145 can be formed with multiple metal layers; see mark-up for claim 7); and
a light-emitting layer (170/160/180) disposed on the TFT structure layer, wherein the light-emitting layer comprises a plurality of light-emitting units (SP in Fig 4 emitting red, green, blue or white light) , each of the light-emitting units includes a light-emitting region (region where 170 is formed on the first electrode 160), and a projection of the leads projected on the underlay has no overlapping with a projection of the light-emitting regions projected on the underlay (See Fig 5 and mark-up for claim 2).
Regarding Claim 2, Park discloses in Figs 4 and 5: The array substrate according to claim 1, wherein the light-emitting units (subpixels SP) are arranged in an array (See Fig 4), and a gap (see mark-up below) is provided between the light-emitting regions of each two adjacent light-emitting units, and the projection of the leads projected on the underlay falls within a projection of the gaps projected on the underlay(110) (See mark-up below) [0061]. Note that as shown below in the mark-up, the spacing between light emitting regions of any two sub pixels will comprise the projects of the leads which overlaps with projection of the gaps onto the underlay 110.

    PNG
    media_image1.png
    353
    618
    media_image1.png
    Greyscale


Regarding Claim 3, Park discloses in Figs 4 and 5: The array substrate according to claim 1, wherein the light-emitting units (SP) comprise at least one of red light-emitting units, green light-emitting units, and blue light-emitting units [0061].
Regarding Claim 4, Park discloses in Figs 4 and 5: The array substrate according to claim 1, wherein the TFT structure layer comprises: a first planarization layer (PAS), wherein the leads (140/145 portions – see mark-up for claim 7 and [0069 of Park wherein he discloses that 140/145 are formed of multiple metal layers) are disposed on the first planarization layer (PAS); and a second planarization layer (PLN) disposed on the first planarization layer and covering the leads (See Fig 5) [0069, 0071].
Regarding Claim 5, Park discloses in Figs 4 and 5: The array substrate according to claim 4, wherein the light-emitting layer comprises a first electrode (160) disposed on the second planarization layer (PLN), two ends of the first electrode are 
Regarding Claim 6, Park discloses in Figs 4 and 5: The array substrate according to claim 5, further comprising a pixel defining layer (BNK) disposed on the second planarization layer (PLN), wherein the pixel defining layer is provided with an opening (OP) arranged corresponding to the light-emitting region (region covered by 170) , and the first electrode (160) in the light-emitting region is exposed from the opening (OP) [0073].

Regarding Claim 7, Park discloses in Figs 4 and 5: The array substrate according to claim 4, wherein the TFT structure layer comprises a source electrode and a drain electrode, and the lead is connected to the drain electrode (See mark-up below for lead and source/drain electrode) [0069: wherein Park discloses that 140/145 are formed of multiple metal layers)].

    PNG
    media_image2.png
    636
    618
    media_image2.png
    Greyscale


Regarding Claim 8, Park discloses in Figs 4 and 5: The array substrate according to claim 7, wherein the TFT structure layer comprises: 
an active layer (120) disposed on the underlay: 
a first gate insulating layer (GI) disposed on the active layer; 
a first gate electrode layer (130) disposed on the first gate insulating layer;

a second gate electrode layer (135) disposed on the second gate insulating layer; and 
an interlayer dielectric layer (ILD2) disposed on the second gate insulating layer and covering the second gate electrode layer (135); 
wherein the source electrode and the drain electrode are disposed on the interlayer dielectric layer (ILD2) and connected to the active layer (120) through the interlayer dielectric layer (ILD2) , the second gate insulating layer (ILD1) , and the first gate insulating layer (GI) [0066,0067,0071].
Regarding Claim 10, Park discloses in Figs 4 and 5: A display device, comprising the array substrate of claim 1 [0003]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2017/0162822 A1 hereinafter Park) in view of Kim et al (US 2014/0151653 A1 hereinafter Kim)
Regarding Claim 9, Park discloses in Figs 4 and 5: The array substrate according to claim 8, further comprising: and a buffer layer (112) disposed on the underlay (110), wherein the active layer (120) is disposed on the buffer layer [0063].
Park does not disclose: an encapsulation layer covering the light-emitting layer and the TFT structure layer.
However, Kim in a similar device discloses in Fig 3: an encapsulation layer (SL) covering the light-emitting layer (PA) and the TFT structure layer (comprising the TFT) [0062].
References Park and Kim are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Park with the specified features of Kim because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Kim so that an encapsulation layer covering the light-emitting layer and the TFT structure layer as taught by Kim in Park’s device since an encapsulation layer protects the underlying light emitting device from external environment, moisture and oxygen.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811